 Case 8:20-cv-01119-WFJ-CPT Document 1 Filed 05/14/20 Page 1 of 8 PageID 1




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

  KATIE CARMICHAEL,

     Plaintiff,
                                                        CASE NO.:
  -vs-
                                                        JURY TRIAL DEMANDED
  COMENITY BANK,

    Defendant.
                                                    /

                                            COMPLAINT

         The Plaintiff, KATIE CARMICHAEL, sues the Defendant, COMENITY BANK, and in

support thereof respectfully alleges the following:

                                   JURISDICTION AND VENUE

         1.       Plaintiff brings this action to recover statutorily prescribed damages for acts on the

part of Defendant COMENITY BANK in violation of 47 U.S.C. § 227, et seq., the Telephone

Consumer Protection Act of 1991 (hereafter “TCPA”) and the Florida Consumer Collection

Practices Act, sections 559.55, et seq., Florida Statutes (hereafter “FCCPA”).

         2.       Jurisdiction of this Court arises under 28 U.S.C. § 1331 as this case presents a

federal question, and supplemental jurisdiction under 28 U.S.C. § 1367 for related state law claims.

         3.       The alleged violations described herein occurred in Hillsborough County, Florida.

Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2), as it is the judicial

district in which a substantial part of the events or omissions giving rise to this action occurred.

                                               PARTIES
  Case 8:20-cv-01119-WFJ-CPT Document 1 Filed 05/14/20 Page 2 of 8 PageID 2




        4.     Plaintiff, KATIE CARMICHAEL, was and is the “called party” with respect to the

calls placed to her cellular telephone number, (xxx) xxx-1555, as further described herein.

        5.     Plaintiff, KATIE CARMICHAEL, is and was at all material times a natural person

over the age of eighteen (18), who resides in Pinellas County, Florida.

        6.     Defendant COMENITY BANK, (hereafter “COMENITY”) is and was at all

material times a financial institution organized under the laws of the state of Delaware, and

authorized to transact business in the state of Florida. COMENITY maintains its principal place

of business at One Righter Parkway, Suite 100, Wilmington, Delaware 19803.

                                  FACTUAL ALLEGATIONS

        7.     At all times material hereto, Defendant COMENITY sought to collect an alleged

debt from Plaintiff that arose from a transaction allegedly incurred for personal, family or

household purposes, and is therefore a “consumer debt” as that term is defined by section

559.55(6), Florida Statutes.

        8.     In approximately August of 2017, Defendant COMENTIY began a campaign of

autodialed calls (“robocalls”) to Plaintiff’s cellular telephone number, (xxx) xxx-1555, in an effort

to collect the above described debt from an individual named “Jameka” who is unknown to the

Plaintiff.

        9.     Plaintiff told COMENTIY that the phone number did not belong to “Jemeka” and

Plaintiff doesn’t owe COMENITY any money, and demanded that COMENITY stop calling.

        10.    Despite Plaintiff’s unambiguous demand to stop calling, Defendant COMENITY

proceeded undeterred in its campaign of robocalls to Plaintiff’s aforementioned cellular telephone




                                                 2
 Case 8:20-cv-01119-WFJ-CPT Document 1 Filed 05/14/20 Page 3 of 8 PageID 3




number in an effort to collect the above described alleged debt, disregarding Plaintiff’s instructions

to cease placing such calls.

       11.     Defendant COMENITY intentionally harassed and abused Plaintiff on numerous

occasions by and through its agents and representatives, including but not limited to initiating

several robocalls to Plaintiff’s cellular telephone during one day and on back to back days, with

such frequency as can reasonably be expected to harass the Plaintiff.

       12.     From approximately August 1, 2017 to the present, Defendant COMENITY placed

in excess of one hundred (100) autodialed calls to Plaintiff’s cellular telephone number, or such

number as will be determined upon examination of Defendant’s business records and Plaintiff’s

cellular telephone records from Plaintiff’s cellular telephone carrier.

       13.     The telephone calls at issue were placed by Defendant COMENITY using an

“automated telephone dialing system” as specified by the TCPA, 47 U.S.C. § 227(a)(1), which has

the capacity to store or produce telephone numbers to be called, using a random or sequential

number generator, and to dial such numbers (hereafter “ATDS” or “autodialer”). Specifically, the

dialing system used by Defendant consists of software and equipment used in tandem, including a

server component which has the built-in function of generating random and/or sequential number

tables and automatically dialing said numbers. It therefore has the requisite capacity to perform

the statutory functions of an ATDS.

       14.     That Defendant COMENITY used an “automatic telephone dialing system” to

place the calls at issue is further evidenced by the fact that on at least some of the answered calls,

Plaintiff was greeted by a long pause of unnatural silence and/or an audible click/beep prior to a




                                                  3
 Case 8:20-cv-01119-WFJ-CPT Document 1 Filed 05/14/20 Page 4 of 8 PageID 4




live representative joining the line. These are telltale signs of a predictive dialer and an automated

telephone dialing system.

       15.        Defendant COMENITY initiated each of the calls at issue to Plaintiff’s cellular

telephone number without the “prior express consent” of Plaintiff as specified by the TCPA, 47

U.S.C. § 227(b)(1)(A).

       16.        Defendant COMENITY initiated the calls at issue to Plaintiff’s aforementioned

cellular telephone number subsequent to Plaintiff’s instruction to cease calling, thereby revoking

any “prior express consent” Defendant mistakenly believed it had.

       17.        Additionally, none of the telephone calls at issue were placed by Defendant

COMENITY to Plaintiff’s aforementioned cellular telephone number for “emergency purposes”

as specified by the TCPA, 47 U.S.C. §227 (b)(1)(A).

       18.        Each of Defendant’s unwanted robocalls occupied Plaintiff’s cellular telephone

line, even when the call was not answered, rendering the line unavailable for Plaintiff to place

outbound calls and creating a material safety risk by making the line unavailable for emergency

use. Plaintiff considered Defendant’s unwanted robocalls to be intrusive, annoying and an invasion

of her privacy.

       19.        Defendant COMENITY consents of and has knowledge and control of the

collection activities of its agents and representatives, including supervisors, managers, affiliates,

subsidiaries, divisions, employees, servants, partners, agents, vendors, assignees, transferees,

collectors and/or contractors with respect to the collection activity alleged herein.




                                                  4
  Case 8:20-cv-01119-WFJ-CPT Document 1 Filed 05/14/20 Page 5 of 8 PageID 5




        20.     Defendant COMENITY has a corporate policy of using an automatic telephone

dialing system or a pre-recorded or artificial voice message, just as it did when calling the

Plaintiff’s aforementioned cellular telephone number, as described herein.

        21.     Defendant COMENITY willfully and/or knowingly violated the TCPA with

respect to Plaintiff.

        22.     Despite actual knowledge of its wrongdoing, Defendant COMENITY continued

the campaign of harassment and abuse.

        23.     Defendant COMENITY’S corporate policy is structured to continue to call

individuals like the Plaintiff despite these individuals’ requests to stop calling.

        24.     Defendant COMENITY’S corporate policy provided no means for the Plaintiff to

have the phone number removed from the call list.

        25.     Defendant COMENITY followed its corporate policies when attempting to

communicate with the Plaintiff in an effort to collect the alleged debt described herein.

        26.     Defendant COMENITY has been the recipient of numerous complaints from

debtors, alleged debtors, and non-debtors across the country, similar to those alleged in this action

by Plaintiff.

        27.     Defendant COMENITY has, or should be in possession and/or control of call logs,

account notes, auto dialer reports and/or other records that detail the exact number of calls made

to Plaintiff over the relevant time period.




                                                   5
  Case 8:20-cv-01119-WFJ-CPT Document 1 Filed 05/14/20 Page 6 of 8 PageID 6




                                              COUNT I
                   VIOLATION OF THE TCPA AGAINST COMENITY

        28.     Plaintiff re-alleges and incorporates by reference the allegations of Paragraphs (1)

through (27), as if fully set forth herein.

        29.     None of the calls at issue were placed by Defendant COMENITY to Plaintiff’s

aforementionedcellular telephone number with the “prior express consent” of Plaintiff, as specified

by the TCPA, 47 U.S.C. § 227(b)(1)(A).

        30.     Furthermore, Plaintiff revoked any “prior express consent” Defendant

COMENITY may have mistakenly believed it had by verbally instructing Defendant on numerous

occasions to stop placing calls to Plaintiff’s aforementioned cellular telephone number.

        31.     Additionally, none of the calls at issue were placed by Defendant COMENITY to

Plaintiff’s aforementioned cellular telephone number for “emergency purposes” as specified by

the TCPA, 47 U.S.C. §227 (b)(1)(A).

        32.     Defendant COMENITY willfully and/or knowingly violated the TCPA with

respect to Plaintiff by repeatedly placing non-emergency calls to Plaintiff’s aforementioned

cellular telephone number using an automated telephone dialing system and/or prerecorded or

artificial voice message without Plaintiff’s prior express consent, and after Plaintiff instructed

Defendant to discontinue calling Plaintiff, as specifically prohibited by the TCPA, 47 U.S.C.

§227(b)(1)(A)(iii).

        33.     The TCPA provides Plaintiff with a private right of action against Defendant

COMENITY for its violations of the TCPA, as described herein, pursuant to 47 U.S.C.A. §

227(b)(3), and permits both injunctive relief in addition to statutory damages.


                                                  6
  Case 8:20-cv-01119-WFJ-CPT Document 1 Filed 05/14/20 Page 7 of 8 PageID 7




        WHEREFORE, Plaintiff respectfully demands judgment against Defendant COMENITY

for statutory damages, actual damages, costs, interest, an injunction from further violations of these

parts, and for such other relief as this Court deems just and proper.

                                              COUNT II
                    VIOLATION OF THE FCCPA AGAINST COMENITY

        34.     Plaintiff re-alleges and incorporates by reference the allegations of Paragraphs (1)

through (27), as if fully set forth herein.

        35.     At all times material to this action Defendant COMENITY was and is subject to

and must abide by the laws of Florida, including section 559.72, Florida Statutes.

        36.     Defendant COMENITY engaged in an act or omission prohibited under section

559.72(7), Florida Statutes, by willfully communicating with the Plaintiff or any member of

Plaintiff’s family with such frequency as can reasonably be expected to harass the Plaintiff.

        37.     Defendant COMENITY engaged in an act or omission prohibited under section

559.72(7), Florida Statutes, by willfully engaging in other conduct which can reasonably be

expected to abuse or harass the Plaintiff.

        38.     Defendant COMENITY engaged in an act or omission prohibited under section

559.72(9), Florida Statutes, by attempting to enforce a debt when such person knows that the debt

is not legitimate, or asserting the existence of some other legal right when such person knows that

the right does not exist.

        39.     The actions of Defendant COMENITY have directly and proximately resulted in

Plaintiff’s prior and continuing sustaining of damages as described by section 559.77, Florida

Statutes, including, but not limited to: statutory damages, actual damages in the form of emotional


                                                  7
 Case 8:20-cv-01119-WFJ-CPT Document 1 Filed 05/14/20 Page 8 of 8 PageID 8




pain and suffering, fear, worry, embarrassment, humiliation and loss of the capacity for the

enjoyment of life; and attorneys’ fees, interest and costs.

       WHEREFORE, Plaintiff respectfully demands judgment against Defendant COMENITY

for statutory damages, actual damages, punitive damages, an injunction from similar conduct in

the future, attorneys’ fees, costs, interest and such other relief as this Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury of all issues so triable.

                                               Respectfully submitted,

                                               /s/David P. Mitchell_
                                               David P. Mitchell, Esq.
                                               Florida Bar No. 067249
                                               MANEY & GORDON, P.A.
                                               101 East Kennedy Blvd., Suite 1700
                                               Tampa, Florida 33602
                                               Telephone: (813) 221-1366
                                               Fax: (813) 223-5920
                                               David@MitchellConsumerLaw.com
                                               Karin@MitchellConsumerLaw.com
                                               Counsel for Plaintiff


                                               and

                                               CONSUMER LAW ATTORNEYS CORP.

                                               /s/ Young Kim
                                               Young Kim, Esq., FBN 122202
                                               2727 Ulmerton Rd., Ste. 270
                                               Clearwater, FL 33762
                                               Phone: (877) 241-2200
                                               ykim@consumerlawattorneys.com
                                               litigation@consumerlawattorneys.com
                                               Co-Counsel for Plaintiff




                                                  8
